IN THE SUPREME COURT, STATE OF WYOMING
                                        2015 WY 47

                                                         OCTOBER TERM, A.D. 2014

                                                                  March 26, 2015

TRIANGLE CROSS RANCH, INC.,
GERALD E. SCHNEIDER and
MICHAELEEN SCHNEIDER,

Appellants
(Defendants),

v.                                                   S-14-0212

STATE OF WYOMING, WYOMING
DEPARTMENT OF FAMILY
SERVICES,

Appellee
(Plaintiff).

                      Appeal from the District Court of Park County
                        The Honorable Steven R. Cranfill, Judge

Representing Appellants:
      Matthew D. Winslow of Keegan & Winslow, P.C., Cody, Wyoming.

Representing Appellee:
      Peter K Michael, Wyoming Attorney General; Robin Sessions Cooley, Deputy
      Attorney General; Jill E. Kucera, Senior Assistant Attorney General. Argument
      by Ms. Kucera.

Before BURKE, C.J., and HILL, KITE, DAVIS, and FOX, JJ.


NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
FOX, Justice.

[¶1] Triangle Cross Ranch, Inc. (Triangle Cross) offered help to troubled boys by
putting them to work on a cattle ranch and building Christian virtues through prayer. The
ranch’s website stated that the ranch addressed behavioral issues “that are naturally
helped through ranch life,” including alcohol and drug abuse, ADD/ADHD, depression,
narcissistic behavior, and others. The boys’ families paid a $2,500 admission fee and
$6,000 monthly tuition for help with those types of behaviors, and they received “an 18
month guarantee: if your son resumes negative behavior after an 18 month stay at our
ranch, we will take him back to our program for free.” The Wyoming Department of
Family Services (DFS), believing that Triangle Cross was providing the type of services
that required certification which the ranch had not obtained, sought an injunction. After a
bench trial, the district court entered an order enjoining Triangle Cross from operating an
uncertified child caring facility in Wyoming. Triangle Cross appeals and we affirm.

                                         ISSUES

[¶2]   The parties identify two issues on appeal, which we restate as:

        1. Did the district court correctly interpret the language of Wyo. Stat. Ann. § 14-
4-102(b)(vii), which excepts ranches “not offering services” from the child caring
facilities’ certification requirement?

       2. Was there sufficient evidence to support the district court’s conclusion that
Triangle Cross was offering services to children who were delinquent or intellectually
disabled?

                                         FACTS

[¶3] Appellant Gerald Schneider has owned the property now operated as the Triangle
Cross Ranch since 1973. Mr. Schneider and his wife, Appellant Michaeleen Schneider,
founded Mount Carmel Youth Ranch (Mount Carmel), a Wyoming nonprofit corporation,
which operated at the same location to provide group home licensed services to troubled
youths. When the Mount Carmel board of directors decided to close the facility and turn
in their license in November 2012, three or four Mount Carmel clients stayed on at the
Schneiders’ home and continued to help on the cattle operation, for which their families
paid Mr. Schneider $4,800 a month. Mr. Schneider “wanted to continue the good work
that had been going on at Mount Carmel,” so in December 2012, he applied to DFS for a
license in the name of Appellant Triangle Cross. The application is captioned
“Application for Certification Substitute Care Services for Children,” and it states: “In
accordance with the provision of Wyoming Statutes §14-4-101 through §14-4-116, the
undersigned hereby makes application for certification as a provider of substitute care



                                            1
services for children.” That application process was closed March 6, 2013, because
Triangle Cross did not provide the information necessary for its completion.

[¶4] In July 2013, DFS was notified that there were children at Triangle Cross. Nicole
Anderson, DFS substitute care program manager, first looked at the Triangle Cross
website for information “regarding treatment, services provided . . . , just whatever might
be perceived as something that the children would receive when they were at the
facility.” The website at that time listed, among other things, the types of therapy offered
at Triangle Cross, including equine therapy, family therapy, reality therapy, substance
abuse therapy, behavioral/emotional therapy, and Love & Logic Parenting Course.1 The
therapy list, in addition to the description of the kinds of teens they would serve—those
with alcohol and drug abuse, rebelliousness, depression, narcissistic behavior, anxiety,
ADHD, ADD—and the fact that the families paid a fee and tuition, led Ms. Anderson to
believe that statutes and DFS rules required Triangle Cross to be licensed. The following
week, Ms. Anderson and three other DFS employees visited Triangle Cross. There they
encountered boys as well as staff, and then met with Mr. Schneider. Ms. Anderson
testified that, after the visit, she was convinced that Triangle Cross was a facility that
needed to be licensed, because, in addition to the types of services offered on the website,
“they had children at the facility who were receiving services, who were working, who
had staff supervision. . . . [O]ne of the requirements in the rules is -- for a group home is a
certain staff, child ratio, and the children referred to the adults there as staff.”

[¶5] On August 22, 2013, DFS sent Mr. Schneider a letter advising him that, by
operating Triangle Cross as a child caring facility without a license, he was in violation of
Wyo. Stat. Ann. § 14-4-102, and that he must cease operating the facility immediately or
DFS would seek an injunction. The letter also suggested that Triangle Cross should
submit an application to DFS, but noted that the Wyoming legislature had placed a
moratorium on DFS’s “authority to certify facilities based upon the number of facilities
and the total capacity of all facilities in the state of Wyoming.” On August 29, 2013, Mr.
Schneider did submit a second application for certification, but the application was
returned to him October 16, 2013, with a letter explaining DFS could not certify any
additional facilities due to the legislative moratorium.

[¶6] Ms. Anderson reviewed the Triangle Cross website again in October 2013, and
found it had been modified to remove references to certain therapies and services. The
revised website described the ranch as “a Catholic Christian Therapeutic Residential
Substance Abuse Treatment Program;” it advised that “[i]ndividual counseling is offered
for behavioral health and drug/alcohol problems,” as well as group therapy; and it
continued to list among the types of behavioral issues “naturally helped through ranch

1
 Mr. Schneider testified that the website at that time had been carried over from the Mount Carmel
website, and did not represent the services the Triangle Cross actually offered. When people applied, he
would explain to them “what really was happening.”


                                                   2
life,” alcohol and drug abuse, ADD/ADHD, depression, narcissistic behavior, and
anxiety. The admission fee remained at $2,500 but the tuition was raised to $6,000 per
month. Also in October, Ms. Anderson and other DFS personnel revisited the ranch,
where she observed that there were youth present at the facility.

[¶7] Subsequent visits in January and March 2014, revealed that there were still
children at Triangle Cross, and up until the time of the trial, May 19, 2014, the website
continued to solicit young men with mental health and behavioral issues who would be
helped by a stay at Triangle Cross.

[¶8] Ms. Anderson further testified that she reviewed documents submitted by Triangle
Cross in discovery, including the applications submitted by the boys at the facility. The
applications included information such as psychiatric and psychological evaluations,
“indications [] there were [] delinquents in terms of legal interaction with the child, run-
ins with the law,” and “several kids” with medications prescribed by a psychiatrist or
counselor. Mr. Schneider testified regarding some children who had been accepted as
students whose applications “had either psychological evaluations or letters from
physicians attached to them,” as well as a particular student whose application had
attached to it his hospital discharge and treatment plan, and who arrived at the Triangle
Cross with marks on his left arm from recent cutting.

[¶9] Mr. Schneider testified that, while he recognized that the applications for
certification he submitted to DFS described services that would require certification
under Wyoming law, when he realized that the legislative moratorium would prevent
certification, he “put a program together that would fit under the statute.” He believed
such a program could consist of “reality therapy,” which he described as:

              Reality therapy is kind of self-explaining, really. I mean on a
              ranch, okay, you can’t control mother nature. You can only
              work with her. Okay? That’s reality. Okay? Now, a young
              man can get pretty frustrated because it’s so stinkin[g] cold
              out. Okay?

                      And getting dressed and being prepared and that kind
              of thing is a -- is a reality of the therapy. Maybe I’ve told
              him, don’t you come out without your boots and your
              coveralls on, and then I catch him out there. Okay? Uh-huh.
              You turn around and go back to the house. He’s going to
              listen to me because he’s cold.

              ....

              It’s inherently therapeutic.


                                             3
[¶10] On redirect examination, it was pointed out that “reality therapy” was described in
the July 2013 Triangle Cross website as “an approach to psychotherapy and counseling.
It was developed by the psychiatrist, Dr. William Glasser, in 1965. Reality therapy is
considered a cognitive behavioral approach to treatment.” Mr. Schneider explained that
was the old Mount Carmel website which had not yet been correctly revised to reflect
what Triangle Cross actually provided.

[¶11] After a bench trial, the district court concluded that Triangle Cross was offering
services that required it to obtain proper licensing and certification, and it entered an
order permanently enjoining Triangle Cross from operating an uncertified child care
facility. Triangle Cross timely filed its appeal.

                                      DISCUSSION

I.   Did the district court correctly interpret the language of Wyo. Stat. Ann. § 14-4-
     102(b)(vii), which excepts ranches “not offering services” from the child caring
     facilities’ certification requirement?

[¶12] Triangle Cross argues on appeal that the district court erred when it concluded that
Triangle Cross was not excepted from the statutory certification requirements. We apply
a de novo standard of review to issues of statutory interpretation. In re ARW, 2015 WY
25, ¶ 11, 343 P.3d 407, 410 (Wyo. 2015). Wyo. Stat. Ann. § 14-4-102 is the governing
statute.

             Certification required; exceptions.

             (a) All child caring facilities except those excluded in
             subsection (b) of this section, are required to be certified by
             the certifying authority before exercising care, custody or
             control of any minor.

             (b) W.S. 14-4-101 through 14-4-111 do not apply to:

             ....

                    (vii) Ranches or farms not offering services to children
                    who are homeless, delinquent or have an intellectual
                    disability[.]

Wyo. Stat. Ann. § 14-4-102 (LexisNexis 2013).




                                            4
[¶13] Triangle Cross concedes that it is a “child caring facility,” but it contends it is a
ranch “not offering services to children who are homeless, delinquent or have an
intellectual disability.” The issues in this case are whether Triangle Cross is (1) “offering
services,” (2) to children who are delinquent or have an intellectual disability.

[¶14] The district court relied on the definition of “services” in the DFS rules: “one or
more organization-operated programs or activities having the common general objective
and involving deployment of the organization’s material and human resources in a
planned and systematic manner.” Administrative Rules for Certification of Providers and
Substitute Care Services for Children, ch. 1 § 6(bbb) (filed May 15, 2013). Triangle
Cross director, Michael Morso, testified that Triangle Cross 1) operates a program, 2)
with a common general objective to help the boys, and 3) deploys the organization’s
materials and human resources to reach those objectives. Mr. Morso was less clear on
the “planned and systematic” element, given the shifting demands of ranch work.

[¶15] Triangle Cross contends that reliance on the regulatory definition was misplaced
because it is contrary to legislative intent. Triangle Cross argues “[t]he only ‘services’
provided are showing the boys how to do ‘whatever work needs to get done around the
ranch[,]’” and if the opportunity to do ranch work is a “service,” then the statutory
exception for ranches and farms would be meaningless. This argument ignores critical
facts. The purpose of having the boys do the ranch work is that it is “inherently
therapeutic,” and the intended result is that the boys will be “naturally helped” with
“behavioral issues” such as alcohol and drug abuse, ADD/ADHD, depression, narcissistic
behavior, anxiety, etc. Although we agree with Triangle Cross that the certification
applications it submitted to DFS are not necessarily evidence of the services it offered,
even the most recently revised website2 clearly offers help for troubled boys to overcome
their “negative behavior.” That “help,” in the form of “reality therapy,” is the service
offered by Triangle Cross, and it is a service for which the boys’ families pay a
considerable sum.

[¶16] Triangle Cross argues that this interpretation would result in a rule that would
allow a rancher to have a healthy child stack hay, brand calves and move cattle on a
ranch, but not a homeless, delinquent or intellectually disabled child, thus creating
discrimination against “unfortunate” children. The reality is that healthy people do not
pay for the privilege of stacking hay. The critical distinction is that Triangle Cross
receives payment for allowing children to do their ranch work because they pledge that
the end result will be a boy who has overcome his negative behavior. We see no


2
  Triangle Cross argues that its website assurances are not an “offer” as that term is used in contract law.
We find no basis for applying contract law to these circumstances. The website advertising was evidence
from which the district court could reasonably infer that Triangle Cross would provide the kinds of
services requiring a license to those responding to the advertising.



                                                     5
contradiction between the statutory language and DFS’s definition of “service,” and we
affirm the district court’s conclusion that Triangle Cross is offering services.

II.   Was there sufficient evidence to support the district court’s conclusion that
      Triangle Cross was offering services to children who were delinquent or
      intellectually disabled?

[¶17]                On review, this court assumes that the evidence in
               favor of the successful party is true. We leave out of
               consideration entirely the evidence presented by the
               unsuccessful party that conflicts with the evidence of the
               successful party, and we afford to the evidence of the
               successful party every favorable inference that may be
               reasonably and fairly drawn from it.

Daley v. Wenzel, 2001 WY 80, ¶ 24, 30 P.3d 547, 553 (Wyo. 2001) (quoting Turcq v.
Shanahan, 950 P.2d 47, 51-52 (Wyo. 1997) (citations omitted)).

[¶18] While the district court relied on the dictionary definition of “delinquent,” we
agree with Triangle Cross that we should instead look to the statutory definition in Title
14 of the Wyoming Statutes. A “delinquent child” is a “child who has committed a
delinquent act.” Wyo. Stat. Ann. § 14-6-201(a)(x) (LexisNexis 2013). A “delinquent
act” is “an act punishable as a criminal offense by the laws of this state or any political
subdivision thereof[.]” Wyo. Stat. Ann. § 14-6-201(a)(ix) (LexisNexis 2013). Thus, a
“delinquent child” is one who has committed an act punishable as a criminal offense.
The definition does not require, as Triangle Cross contends, that a delinquent must be one
who was “placed at the ranch in the course of juvenile delinquency proceedings[,]” and
we decline to rewrite the statute to add such a requirement. “[A] court cannot, under the
guise of its powers of construction, rewrite a statute, supply omissions, or make other
changes[.]” In re Adoption of Voss, 550 P.2d 481, 484 (Wyo. 1976).

[¶19] The evidence at trial was that Triangle Cross offered services to clients who had
issues with alcohol and drug abuse,3 which are punishable as criminal offenses in
Wyoming. Wyo. Stat. Ann. §§ 12-6-101(c) and 35-7-1031 (LexisNexis 2013). Further,
Mr. Schneider testified that two of his students caused property damage, also a criminal
offense in Wyoming. Wyo. Stat. Ann. § 6-3-201 (LexisNexis 2013). We find there was

3
  In addition to the website claim that alcohol and drug abuse were issues that would be helped at the
ranch, Mr. Morso testified:

               I would say 90 percent of the time it’s parents that are really catching
               their kid before, you know, they’re really getting to be bad eggs. You
               know, maybe they caught someone with a bag of dope in their sock
               drawer, and they’re like, better get this guy out of here.


                                                  6
sufficient evidence for the district court to conclude that Triangle Cross offered services
to delinquent children.

[¶20] The district court relied on the statutory definition of “intellectual disability,”
which “means significantly subaverage general intellectual functioning with concurrent
deficits in adaptive behavior manifested during the developmental period.” Wyo. Stat.
Ann. § 8-1-102(a)(xiii) (LexisNexis 2013). The district court based its conclusion that
Triangle Cross was offering services to intellectually disabled children in part on its
certification application. We do not agree that an application submitted to DFS is
evidence of services that Triangle Cross offered to the public, rather than evidence of the
services it intended to offer once it obtained certification. Instead, we look to the website
or to the evidence of services that were actually offered to children at Triangle Cross.
The district court noted that the website included ADD/ADHD as a condition that would
be helped by ranch life. But the record contains no support for concluding that
ADD/ADHD is an intellectual disability. Ms. Anderson testified that one of the student
applications she reviewed indicated one of the young men “had some serious intellectual
issues around education.” The application she referred to is not in the record, and her
description is insufficient to support a conclusion that the young man had “significantly
subaverage general intellectual functioning with concurrent deficits in adaptive behavior
manifested during the developmental period.” Even assuming all evidence in favor of
DFS is true, and affording it every favorable inference that may reasonably and fairly be
drawn from it, we find insufficient evidence to support a conclusion that Triangle Cross
offered services to children with an intellectual disability. Nevertheless, there was
sufficient evidence for the district court to find that Triangle Cross was offering services
to children who were delinquent, and therefore it was a facility which was required to
obtain certification.

                                      CONCLUSION

[¶21] The district court correctly found that Triangle Cross Ranch was offering services
to children who are delinquent and thus was required by Wyoming law to obtain
certification. We affirm the order enjoining Triangle Cross Ranch, Gerald E. Schneider,
and Michaeleen Schneider from continuing to operate without such certification.




                                             7